Citation Nr: 9933236	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-01 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for a convulsive disorder, 
grand mal and petit mal, due to tuberous sclerosis, currently 
rated as 30 percent disabling.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel










INTRODUCTION

The veteran had active military service from December 1958 to 
February 1962.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim seeking 
entitlement to an increased rating for a convulsive disorder, 
grand mal and petit mal, due to tuberous sclerosis from 30 
percent disabling.

In April 1980, the veteran was rated incompetent for VA 
purposes.  Thereafter, in July 1983, the veteran's wife was 
determined to have legal capacity to disburse and receive the 
veteran's benefits.  Accordingly, the instant appeal is being 
prosecuted by the veteran's spouse.  

The veteran is currently rated 30 percent disabling for 
chronic brain syndrome with tuberous sclerosis.  Inasmuch as 
VA Medical Center treatment records from 1996 and 1997 show 
that the veteran was hospitalized for a psychiatric disorder, 
the issue of an increased rating for chronic brain syndrome 
with tuberous sclerosis from 30 percent disabling is referred 
to the RO for proper adjudication.  


REMAND

On a VA Form 1-9 dated December 7, 1997, the veteran's wife 
checked a box to indicate that her husband would "appear 
personally at a local VA office before the BVA."  However, 
she also crossed out that check mark.  She also circled the 
statement, "I will appear personally at a local VA office 
before the BVA."  



For clarification purposes, the Board wrote the veteran a 
letter in October 1999 regarding whether he wanted a hearing.  
The veteran responded by checking the box, "I want a hearing 
before a member of the Board at the regional office."  The 
Board also called the veteran on November 5, 1999, and on a 
report of contact form, it was noted that the veteran stated 
that he wanted a Travel Board hearing.  

Hence, this case is REMANDED to the RO for the following 
action:

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
appellant and any witnesses before a 
member of the Board traveling to the RO 
for the purpose of conducting such 
hearings.  

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











